Citation Nr: 1234933	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in April 2008, January 2010, and August 2011 when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus was previously remanded by the Board in April 2008, January 2010, and August 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

The August 2011 Board remand instructed, in pertinent part:

The RO must make the necessary requests for all service treatment records pertaining to the Veteran's service with the Air National Guard from 1979 to 1983 and from 1996 to 2009.  The service treatment records must be requested from the National Personnel Records Center (NPRC); ARPC in Denver, Colorado; the National Guard Bureau (Code 90); the U.S. Army Reserve Control Group in St. Louis, Missouri (see April 2010 reply from the National Guard); and any other appropriate agency.  

Efforts to obtain National Guard records must be detailed and the Veteran must again be provided with notice of alternative evidence that he could submit in light of missing [service treatment records (STRs)] and notice that the records could not be obtained pursuant to 38 C.F.R. § 3.159(e), if the records are not obtained.  

In September 2011, the Appeals Management Center (AMC) requested records from the USAR Control Group in St. Louis, Missouri.  The response indicated that the documentation requested was not located at that command but the National Personnel Records Center indicated they had an Official Military Personnel File, which was obtained.  

In January 2012, a request for service treatment records to the National Personnel Records Center (NPRC) dated in August 2010 was associated with the claims folder.  The NPRC reply indicated that STRs were previously sent to the RO.  However, the STRs requested at that time were for the Veteran's period of active service from 1970 to 1971.  The Veteran's National Guard records dating from September 1979 to 1983 and from April 1997 to March 2009 were not requested.  

Moreover, the AMC did not attempt to secure the Veteran's National Guard records from the National Guard Bureau or the ARPC in Denver, Colorado.  Upon remand, the AMC should request the Veteran's STRs from those agencies as well as any other appropriate agency.  

Additionally, the Board notes that the Veteran reported that his hypertension had its onset in 1999.  A review of the record indicates that the earliest VA medical records in the Veteran's file date back to 2001.  Upon remand, VA medical records dated prior to September 2001 should be obtained.  The Veteran should also be requested to provide or identify any other sources of treatment for his hypertension since his discharge from service and that he provide any necessary authorization forms that would allow VA to request the records.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from July 30, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Following the June 2012 Supplemental Statement of the Case (SSOC), medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Virtual VA eFolder in August 2012.  Since the case is being remanded, the agency of original jurisdiction will have an opportunity to review those records.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Contact the Veteran and request that he identify any non-VA sources of treatment for his hypertension since his discharge from service and that he provide any necessary authorization forms that would allow VA to request the records. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must make the necessary requests for all service treatment records pertaining to the Veteran's service with the Air National Guard from 1979 to 1983 and from 1996 to 2009.  The service treatment records for these dates must be requested from:

* the National Personnel Records Center (NPRC); 

* the HQ ARPC in Denver, Colorado (see the NGB Form 22 EF, Report of Separation and Record of Service, reflecting transfer to this command); and 

* the National Guard Bureau (Code 90); as well as any other appropriate agency.  

Efforts to obtain National Guard records must be detailed and the Veteran must again be provided with notice of alternative evidence that he could submit in light of missing STRs and notice that the records could not be obtained pursuant to 38 C.F.R. § 3.159(e), if the records are not obtained.  

3.  Obtain all VA medical records pertaining to the Veteran that are dated prior to September 2001.

Also obtain VA medical records dating from July 30, 2012.  

4.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to Virtual VA following the issuance of the SSOC in June 2012. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


